Order entered September 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01146-CR

                          JOSEPH WAYNE HUNTER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-56295-R

                                          ORDER
       The State’s September 14, 2015 motion for extension of time to file the State’s brief is

GRANTED. The State’s brief received by the Clerk of the Court on September 14, 2015 is

DEEMED timely filed on the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE